Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1812
                     Lower Tribunal No. 20-0633-A-K
                          ________________


                           David James Lola,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Mark Wilson,
Judge.

     David James Lola, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before LINDSEY, MILLER, and LOBREE, JJ.

     LINDSEY, J.
      Appellant David James Lola appeals, pro se, from a non-final order

assigning the public defender to represent him.1 After Lola filed this pro se

appeal, the trial court conducted a Nelson and Faretta hearing2 and

permitted Lola to represent himself. The record reflects that at a subsequent

hearing on March 30, 2021, Lola requested the appointment of counsel and

counsel was appointed.       The record also reflects that Lola is currently

represented by counsel below. Despite being represented by counsel, on

July 15, 2021, Lola filed a pro se initial brief in this Court, raising a host of

pretrial issues. In its Answer Brief, the State addresses these issues as if

they were raised in a petition for writ of habeas corpus and a petition for writ

of prohibition. The State contends dismissal is required because Lola is

currently represented by counsel. We agree.

      In Logan v. State, 846 So. 2d 472, 479 (Fla. 2003), our Supreme Court

explained the “long-standing precedent in this State” that a defendant does



1
  This Court ordered Lola to show cause why the appeal should not be
dismissed as taken from a non-final, non-appealable order. See Rentas v.
State, 133 So. 3d 1117, 1117 (Fla. 4th DCA 2014) (explaining that although
a defendant may file a petition for writ of mandamus compelling a trial court
to rule on an “unequivocal request for self-representation[,]” there is no “right
to nonfinal review of a trial court’s ruling on a request for self-
representation.”).
2
 Faretta v. California, 422 U.S. 806 (1975); Nelson v. State, 274 So. 2d 256
(Fla. 4th DCA 1973).

                                       2
not have a constitutional right to hybrid representation. See also Johnson v.

State, 974 So. 2d 363, 364–65 (Fla. 2008) (“We now clarify that the rule

announced in Logan is not limited to cases where the defendant is

represented by trial counsel. The rule applies to any pro se filings submitted

by litigants seeking affirmative relief in the context of any criminal proceeding

where a death sentence has not been imposed, whether direct or collateral,

either in the trial court or a district court of appeal, and who are represented

by counsel in those proceedings.”); Rentas, 133 So. 3d at 1117 (“Generally,

a criminal defendant is not entitled to hybrid representation; that is, he may

not represent himself, while at the same time being represented by counsel.);

Loor v. State, 271 So. 3d 105, 105–06 (Fla. 3d DCA 2019) (dismissing a

petition for writ of habeas corpus as unauthorized, even though petitioner

was not represented by counsel when he filed the petition, because

petitioner was later represented by counsel in the proceedings below).

      Because Lola is currently represented by counsel below, we dismiss

this pro se appeal as unauthorized pursuant to the well-established rule

against hybrid representation set forth in Logan.

      Appeal dismissed.




                                       3